NUMBER 13-15-00066-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                               IN RE FRED ADKINS


                       On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Perkes, Benavides, and Longoria
                            Per Curiam Order

      Relator, Fred Adkins, filed a petition for writ of mandamus in the above cause on

February 9, 2014 contending that the trial court abused its discretion in setting aside a

jury verdict. Relator requests that this Court conduct a merits-based review of the trial

court’s order granting a new trial. See, e.g., In re Toyota Motor Sales, U.S.A., Inc., 407
S.W.3d 746, 755–59 (Tex. 2013) (orig. proceeding); see also In re Whataburger

Restaurants LP, 429 S.W.3d 597, 598 (Tex. 2014) (orig. proceeding) (per curiam); In re

Health Care Unlimited, Inc., 429 S.W.3d 600, 602 (Tex. 2014) (orig. proceeding) (per

curiam).
      The Court requests that the real party in interest, Antonio Gutierrez Tingle, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
2nd day of March, 2015.




                                                2